Citation Nr: 0938126	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2. Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel




INTRODUCTION

The Veteran had active duty military service from June 1980 
to June 1984, November 2001 to March 2003, and from June 2006 
to July 2006.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2007 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Lincoln, Nebraska.  


FINDINGS OF FACT

1. The competent evidence of record demonstrates that the 
Veteran does not currently suffer from a right ear hearing 
loss disability for VA compensation purposes.

2. The competent evidence fails to establish that the 
Veteran's current left ear hearing loss is related to his 
active duty service.


CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred in or aggravated 
by the Veteran's active duty service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

2. Left ear hearing loss was not incurred in or aggravated by 
the Veteran's active duty service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims decided herein.  A March 2007 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the March 2007 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the March 2007 letter advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  The letter also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records such as medical records, 
employment records, and records from other Federal agencies.  
Finally, the letter informed the Veteran of how VA 
establishes a disability rating and effective date, in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

The Board observes that the March 2007 letter was sent to the 
Veteran prior to the September 2007 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
a majority of the Veteran's service treatment records are 
associated with the claims folder, as are relevant VA and 
private treatment records.  Any service records not 
associated with the claims file were adequately deemed not to 
be available in an RO finding dated in July 2007.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claims.  Finally, the Veteran was afforded a VA 
examination with respect to all of the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Where a veteran who served for ninety days develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

A. Right Ear

In this case, the Veteran has not demonstrated that he meets 
the criteria for a hearing disability in his right ear.  
Audiogram results from both during the Veteran's service and 
after his service confirm that he has not scored at least 40 
decibels or above at any of the relevant frequencies in his 
right ear or at 26 decibels or above at three of the relevant 
frequencies.  Additionally, although the Veteran scored 94 
percent on his Maryland CNC speech recognition test at his 
August 2007 VA examination, the regulation requires that the 
Veteran score less than 94 percent to establish a hearing 
loss disability.  38 C.F.R. § 3.385 (2008).

In Degmetich v. Brown, 104 F.3d 1328, 1332 (1997), the United 
States Court of Appeals for the Federal Circuit held that the 
existence of a current disability is a valid requirement for 
a claim of service connection.  In this case, there is no 
competent evidence that the Veteran currently suffers from a 
hearing loss disability.  Therefore, the Board finds that a 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt rule does not apply, and service 
connection for right ear hearing loss must be denied.  38 
U.S.C.A. § 5107(b) (West 2002).




B. Left Ear

Although the Veteran has not established a chronic hearing 
loss disability for VA compensation purposes in his right 
ear, the evidence of record does demonstrate that the Veteran 
currently suffers from a hearing loss disability in his left 
ear.  At the Veteran's August 2007 VA examination, the 
Veteran scored at 40 decibels or above at the 3,000 Hertz and 
4,000 Hertz levels.  Since a score of 40 decibels or above at 
any relevant frequency establishes hearing loss for 
compensation purposes, the Board finds that the Veteran 
currently suffers from a hearing loss disability in his left 
ear.

However, although the Veteran currently suffers from a left 
ear hearing loss disability, a preponderance of the evidence 
is against a finding that the Veteran's hearing loss is 
related to his active duty service.  The Veteran's service 
treatment records are negative for chronic hearing loss 
during service and there is no competent evidence of hearing 
loss within one year of separation.  Additionally, the 
Veteran's August 2007 VA examiner opined that it is less 
likely than not that the Veteran's current left ear hearing 
loss is related to his active duty service.  To support his 
conclusion, the examiner relied on service treatment records 
which demonstrate that the Veteran's hearing loss disability 
manifested between his separation from service in 1984 and 
1995, a period of time during which the Veteran was not on 
active duty.  

The Board acknowledges the Veteran's statements that his left 
ear hearing loss is related to his active duty service.  
However, as a layperson, the Veteran is not competent to draw 
such a conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (stating that laypersons are not competent to 
offer medical opinions).  

In sum, the Board finds that a preponderance of the evidence 
is against the Veteran's claim.  Although the Veteran has 
demonstrated that he suffers from a current left ear hearing 
loss disability, he has not presented competent evidence 
linking his current disability to his active duty service.  
Since a preponderance of the evidence is against his claim, 
the benefit of the doubt rule does not apply and the 
Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


